Citation Nr: 0811630	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  03-25 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to service connection for anemia.

4.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance or housebound 
status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel
INTRODUCTION

The veteran had active service from July 1966 to July 1968 
and from September 1977 to June 1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that in pertinent part, denied entitlement to 
service connection for PTSD, glaucoma, and anemia; and, 
denied entitlement to SMC based on the need for aid and 
attendance or housebound status.

The issues of entitlement to service connection for anemia 
and entitlement to SMC based on the need for regular aid and 
attendance are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not engage in combat with an enemy of the 
United States of America.

2.  The veteran's claimed in-service stressors have not been 
verified by official military records, and there is no 
credible supporting evidence of record that the appellant's 
claimed in-service stressors occurred to support a diagnosis 
of PTSD.

4.  Glaucoma was first shown many years after discharge from 
service and is not shown by the medical evidence to be 
related to any in-service disease or injury.  






CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).

2.  Glaucoma was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in May and June 2002.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection are denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

The veteran was not afforded VA examinations in conjunction 
with his claims of service connection for PTSD and glaucoma.  
Although the veteran was not afforded these VA examinations 
to determine the likely etiology of the PTSD and/or glaucoma, 
no such examination is necessary in this case because there 
is no evidence of in-service PTSD or glaucoma, and the record 
does not reflect the presence of a psychiatric disability or 
glaucoma until many years after discharge from service.  
Moreover, the PTSD claim is denied because of a lack of a 
corroborated stressor, and no VA examination or opinion 
obtained would change the outcome of that claim.  In 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks service connection for PTSD and glaucoma.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
psychosis, for example, to a degree of 10 percent within one 
year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 
38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

PTSD

The criteria necessary to establish service connection for 
PTSD differ from that necessary to establish service 
connection for other psychiatric disabilities.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  Although service 
connection may be established based on other in-service 
stressors, the following provisions apply for specified in-
service stressors as set forth below:

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, will not be 
sufficient to establish the alleged stressor.  Instead, the 
record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In this regard, VA "is not required to 
accept doctors' opinions that are based upon the appellant's 
recitation of medical history."  Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).

The veteran's DD Form 214 and other personnel records in the 
claims file do not show that the veteran engaged in combat 
with the enemy.  The veteran did not receive a military award 
that denotes participation in combat, and the veteran was not 
injured in combat.  

Similarly, the veteran's service medical records are negative 
for complaints, findings or diagnosis of PTSD.  The veteran 
asserted that his PTSD began after service in Vietnam in 
1968; however, the veteran's Reports of Medical History from 
the 1980's and 1990's do not show that the veteran complained 
of any symptomatology associated with PTSD such as insomnia, 
depression, excessive worry, loss of memory, or nervous 
trouble of any sort.  

VA records dating back to early 2002 show a diagnosis of PTSD 
and depression.  
As the veteran did not engage in combat with the enemy, 
corroboration of the veteran's claimed stressors is necessary 
to support a diagnosis of PTSD.  In order for a stressor to 
sufficiently support a diagnosis of PTSD, a person must have 
been exposed to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others, and the 
person's response involved intense fear, helplessness, or 
horror.

The record in this case reflects that the veteran has a 
diagnosis of PTSD; however, the diagnosis is not based on any 
corroborated stressor related to service. 

In a statement received at the RO in February 2004, the 
veteran reported that he was assigned to remove dead bodies, 
either from car wrecks or drownings, for a period of about 
one and a half years during service in Germany in the early 
1980's.  The veteran also reported that one night in January 
1967, the veteran was pulling guard duty when the V.C. blew 
up the ammo dump.  He saw the explosion from his post and he 
felt scared.  He reported other times when he was on guard 
duty when bullets rang out over his head and hit sand bags 
around the tower on which he stood.  As a supply man, he 
would get items with bullet holes or steel pots with hair and 
blood in them and blood stained clothing.  There were times 
when he heard mortar rounds coming in and out all night long.  

Based on the veteran's statements, the RO determined that 
there was not enough evidence provided by the veteran to 
support a request for stressor verification from the U. S. 
Army & Joint Services Records Research Center (JSRRC), and 
requested that the veteran provide additional information 
regarding his claimed stressors.  The veteran did not respond 
to that request.  

There is no evidence that the veteran engaged in combat with 
the enemy.  The veteran has not provided verifiable 
stressors, and none of the veteran's claimed stressors have 
been independently corroborated.  

Although the veteran's claims file reveals that he is being 
treated for PTSD at a VA medical facility, service connection 
may not be granted for PTSD unless all of the requirements of 
38 C.F.R. § 3.304(f) have been fulfilled, including credible 
supporting evidence of the occurrence of the claimed 
stressors on which the diagnosis of PTSD was based by the 
psychiatrist, psychologist, or other mental health 
professional who rendered it.  The diagnosis of PTSD which 
the appellant received years after his separation from active 
service, by itself, does not entitle him to an allowance of 
service connection for PTSD in the absence of any credible 
supporting evidence of record y of his claimed in-service 
stressors.

The veteran has been diagnosed with PTSD.  However, to 
warrant service connection for PTSD, 38 C.F.R. § 3.304(f) 
provides that the diagnosis must conform to 38 C.F.R. § 
4.125(a), and meet the criteria of DSM-IV.  Moreover, the 
diagnosis of PTSD must be based either on a claim of account 
of events during demonstrated combat status or on verified 
stressors.  The current PTSD diagnosis not conforming to the 
DSM-IV criteria and no probative weight may be assigned to 
any diagnoses of PTSD based on the veteran's unsupported 
account of combat participation or uncorroborated stressors.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for PTSD 
is not warranted.



Glaucoma

VA records from January 2002 note that the veteran had 
glaucoma, and VA records from December 2004 confirm an actual 
diagnosis of glaucoma.  There is no indication in the record, 
however, that the veteran's glaucoma began during service or 
within a year following service.  Likewise, there is no 
competent medical evidence linking the veteran's glaucoma to 
his military service.  

The only evidence supporting the veteran's claim is his 
assertion that his glaucoma should be service connected 
because he did not need glasses until he served on active 
duty.  Although the veteran is competent to testify as to his 
in-service experiences and symptoms, such as blurriness, or 
eye pain for example, where the determinative issue involves 
a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
a medical diagnoses or causation of glaucoma competent.   See 
Washington v. Nicholson, 19 Vet App 362 (2005), citing Layno 
v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witness' personal knowledge).  In this case, the veteran is 
not competent to provide an opinion as to whether his current 
glaucoma was present during service or is a result of 
service.  

The service medical records are entirely negative for 
findings of glaucoma.  Similarly, the medical evidence of 
record does not link the veteran's current glaucoma to any 
disease or injury in service, including any decreased visual 
acuity during service.  Absent evidence of an in-service 
disease or injury and/or competent medical evidence relating 
the veteran's current glaucoma to service on any basis, 
service connection is not warranted.  

The preponderance of the evidence is against the claim of 
service connection for glaucoma; there is no doubt to be 
resolved; and service connection for glaucoma is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

ORDER

Service connection for PTSD is denied. 

Service connection for glaucoma is denied.  


REMAND

The veteran seeks service connection for anemia.  In 
statements to the RO, the veteran has asserted that his 
anemia is secondary to his service-connected gastrointestinal 
disorder.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

The term "disability" as used in 38 U.S.C.A. § 1110, refers 
to impairment of earning capacity, and such definition of 
disability mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  Thus, 
pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995)

In light of 38 C.F.R. § 3.310 and the Allen case, the RO must 
consider whether the veteran's anemia disorder is proximately 
due to or the result of his service-connected 
gastrointestinal disability pursuant to 38 C.F.R. § 3.310(a).  
If however, the RO determines that the veteran does not have 
anemia that is proximately due to or the result of his 
service-connected gastrointestinal disability, the RO must 
now also consider whether the veteran has an anemia disorder 
which has been aggravated by his service-connected 
gastrointestinal disability, and, if so, the level of 
disability attributable to aggravation must be determined.  
In order to determine these questions, a VA examination is 
necessary.

The veteran seeks entitlement to SMC based on the need for 
regular aid and attendance (A&A) of another person, or on 
account of being housebound.  SMC is payable if as the result 
of service-connected disability, the veteran has an 
anatomical loss or loss of use of both feet, or of one hand 
and one foot; has blindness in both eyes with visual acuity 
of 5/200 or less; is permanently bedridden; or is so helpless 
as to be in need of regular aid and attendance of another 
person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

Need for aid and attendance means being so helpless as to 
require the regular aid and attendance of another person.  38 
U.S.C.A. § 3.350(b).  The following factors will be accorded 
consideration in determining whether the veteran is in need 
of regular aid and attendance of another person:

(1) the inability of the veteran to dress or undress himself, 
or to keep himself ordinarily clean and presentable;

(2) frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without such aid;

(3) inability of the veteran to feed himself because of the 
loss of coordination of upper extremities or because of 
extreme weakness;

(4) inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.

38 C.F.R. § 3.352(a).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be 
a proper basis for the determination of whether the veteran 
is in need of regular aid and attendance of another person. 
"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  38 C.F.R. § 3.352(a).

The claims file contains two VA examinations conducted for 
the purposes of establishing whether the veteran was in need 
of regular A&A.  At the first examination, in April 2002, the 
veteran's complaints included weakness, chest pain, right arm 
and rib pain, and low back pain.  Additionally, the veteran 
was weak from poor nutrition secondary to reflux surgery.  He 
also had depression and PTSD.  He vomited often and had 
terrible trouble eating.  He was tired and fatigued from the 
weakness and depression.  The veteran was able to walk one 
block without assistance and he could leave his home daily 
with help.  The diagnosis was reflux, depression, and low 
back pain.  The examiner certified that the veteran required 
the daily personal health care services of a skilled provider 
without which the veteran would require hospital, nursing 
home or other institutional care.

The July 2004 examination, conducted by the same VA provider, 
noted that the veteran continued to complain of depression, 
chest pain from surgery, and low back pain.  The veteran was 
able to walk 5 or 6 blocks without assistance, but he needed 
help leaving the house because he fatigued easily.  The 
diagnosis was low back pain, PTSD, depression, esophagitis, 
and chest pain from surgery.  The examiner certified that the 
veteran required the daily personal health care services of a 
skilled provider without which the veteran would require 
hospital, nursing home or other institutional care.

The medical evidence in this case shows that the veteran 
needs daily personal health care services; however, it is 
unclear as to whether those services are necessary because of 
the veteran's service-connected disabilities.  The veteran's 
service-connected disabilities include:  residuals of 
incisional hernia repair with marlex mesh (40%); reflux 
esophagitis and gastric dysmotility, residuals of 
esophagectomy, pyloroplasty, gastrectomy, partial liver 
resection, lysis of adhesions, hiatal hernia repair and 
cholecystectomy (40%); right thoracotomy with restrictive 
lung disease (30%); tinnitus (10%); diabetes mellitus, type 
II (10%); hearing loss (0%); and residuals right saphenous 
ligation (0%).  

The examinations of April 2002 and July 2004 reveal that the 
veteran needs A&A based on both service-connected 
disabilities and non-service-connected disabilities, and they 
do not indicate whether the veteran's service-connected 
disabilities alone account for the veteran's need for A&A.  
As such, another VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
anemia, and other service-connected 
disabilities, not already associated with 
the claims file.  

2.  Schedule the veteran for a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's service-connected 
gastrointestinal disability as well as his 
anemia disorder.  All indicated x-rays and 
laboratory tests should be completed.  The 
claims file should be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should be asked 
to determine what relationship exists, if 
any, between the veteran's service-
connected gastrointestinal disability and 
any current anemia disorder.  The examiner 
should also indicate if the veteran's 
service-connected gastrointestinal 
disability aggravates any current anemia 
disorder, and, if so, what level of 
disability is attributable to aggravation.  
A complete rationale must accompany all 
opinions.

3.  Schedule the veteran for a VA aid and 
attendance examination to determine 
whether his current service-connected 
disabilities only render him unable to 
independently perform the daily functions 
of self-care on a regular basis.  The 
examiner should comment on whether the 
veteran's disabilities prevent him from 
protecting himself from the hazards 
incident to his environment, keeping 
himself clean and presentable, feeding 
himself due to loss of coordination of the 
upper extremities or extreme weakness, 
attending to the wants of nature, or 
render him bedridden, or otherwise require 
the regular aid and attendance by another 
person.  The claims file should be 
reviewed by the examiner in conjunction 
with the examination.  A complete 
rationale must accompany all opinions.

3.  Readjudicate the veteran's claims for 
entitlement to service connection for 
anemia and SMC.  Specifically consider 
whether the veteran has anemia secondary 
to his service-connected gastrointestinal 
disability, taking into consideration the 
provisions of 38 C.F.R. § 3.310(a) and the 
directives set forth in Allen regarding 
aggravation.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and allowed an appropriate period of time 
to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


